DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2017, 5/4/2020, 10/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0002956 (Suwa) in view of US 2011/0199800 (Yahata).
Regarding claim 1, Suwa teaches an intelligent power module (Fig. 4), comprising:
 a heat radiation device (heat radiating means having a heat radiator fin is provided on the bottom of casing 901) [0088]; 
an attachment frame disposed on a mounting surface of the heat radiation device (casing 901 is the mounting surface of the heat radiating means on which the attachment frame which is case 202 is this case) [0072]; 

a heat insulating sheet disposed on the power semiconductor module (Fig. 4 insulating plate 203 and 204 is disposed on the power semiconductor module 102) [0072, 0090], and 
a drive circuit part configured to drive the power semiconductor module (Fig. 4 shows the control board circuit board 115 which is mounted on the semiconductor module 102)  [0003, 0031, 0061].
However, Suwa does not explicitly teach drive circuit part disposed on the heat insulating sheet such that the heat insulating sheet is disposed between the power semiconductor module and the drive circuit part.
However, Yahata teaches teach drive circuit part disposed on the heat insulating sheet such that the heat insulating sheet is disposed between the power semiconductor module and the drive circuit part (Fig. 4 conductor board 700 comprising of the insulating sheet is positioned in between the driver 22 and the power module 300) [0090].
	It would have been obvious to one with ordinary skill in the art to have the insulating sheet positioned directly in between the driver and the semiconductor module in order to ensure that the driver is able to drive the semiconductor module while also maintaining insulation. 


Regarding claim 2, Suwa teaches further comprising a joining member (Fig. 4 insulating plate 203 and brazing material 310A and 310B) configured to join the power semiconductor module on the mounting surface [0072, 0092].

Regarding claim 3, Suwa teaches wherein the joining member includes a thermally conductive resin configured to hold the power semiconductor module on the mounting surface (insulating plate 203 is made of resin and is molded integrally with case 202) [0072].


Regarding claim 9, Suwa teaches wherein the joining member includes a solder configured to fix the power semiconductor module to the mounting surface (brazing material 310A and 310B is used to solder the power semiconductor module 102 to the mounting surface) [0092, 0097].


Regarding claim 10, Suwa teaches wherein a heat radiation plate and/or a heat radiation sheet configured to radiate heat generated from the power semiconductor module fixed by the solder is further provided on the heat insulating sheet (power semiconductor module 102 is fixed by brazing material 310A and 310B to the DC bus bars) [0088, 0092, 0097].


Regarding claim 11, Suwa teaches wherein the heat radiation device includes a water-cooled cooler provided therein [0145].

Regarding claim 12, Suwa teaches wherein the heat radiation device includes an air-cooled cooler provided outside thereof [0049].


Regarding claim 15, Suwa teaches wherein the power semiconductor module includes one or more semiconductor device of an IGBT, a diode, a Si- based MOSFET, a SiC-based MOSFET and a GaN-based FET [0036, 0061-0062].



Regarding claim 18, Suwa teaches wherein the intelligent power module is to be used for a power control unit of an electric vehicle or a hybrid vehicle [0029] and is configured to operate in response to a control signal supplied from an ECU [0031, 0052].

Regarding claim 19, Suwa teaches electric vehicle or a hybrid vehicle equipped with the intelligent power module of Claim 1 [0029].

Regarding claim 20, Suwa teaches electric vehicle or the hybrid vehicle [0029], further comprising: an ECU configured to control an operation of the intelligent power module [0031, 0052],
However, Suwa does not teach a temperature monitoring circuit configured to monitor a temperature state of the intelligent power module.
	However, Yahata teaches a temperature monitoring circuit configured to monitor a temperature state of the intelligent power module [0060].
.

Claims 4-8, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0002956 (Suwa) in view of US 2011/0199800 (Yahata) further in view of US 2009/0039504 (Kimura).

Regarding claim 4, Suwa teaches further comprising power semiconductor module held by the thermally conductive resin provided on the heat insulating sheet [0072].
	However, Suwa and Yahata does not teach a presser plate configured to restrict movement of the power semiconductor module.
	However, Kimura teaches a presser plate configured to restrict movement of the power semiconductor module [0004-0005, 0066, 0068].
	It would have been obvious to one with ordinary skill in the art to have the presser plate disposed at one side of the semiconductor module in order to fix the semiconductor module to the heatsink thereby ensuring that heat is dispersed from the semiconductor module in a way that inhibits any heat damage to the semiconductor module.

Regarding claim 5, Suwa teaches the intelligent power module of Claim 4.
	However, Suwa and Yahata does not teach wherein the presser plate includes a thin metal plate having a spring property.

	It would have been obvious to one with ordinary skill in the art to have the presser plate disposed at one side of the semiconductor module in order to fix the semiconductor module to the heatsink thereby ensuring that heat is dispersed from the semiconductor module in a way that inhibits any heat damage to the semiconductor module.

Regarding claim 6, Suwa teaches intelligent power module of Claim 5.
However, Suwa and Yahata does not teach wherein the presser plate is fixed to the heat radiation
device.
However, Kimura teaches wherein the presser plate is fixed to the heat radiation device [0029].
It would have been obvious to one with ordinary skill in the art to have the presser plate disposed at one side of the semiconductor module in order to fix the semiconductor module to the heatsink thereby ensuring that heat is dispersed from the semiconductor module in a way that inhibits any heat damage to the semiconductor module.

Regarding claim 7, Suwa teaches the wiring line electrically connecting the power semiconductor module and the drive circuit part [0003, 00061].
	However, Suwa does not teach wherein the presser plate includes a portion through which a wiring line passes.

	It would have been obvious to one with ordinary skill in the art to have the presser plate disposed at one side of the semiconductor module in order to fix the semiconductor module to the heatsink thereby ensuring that heat is dispersed from the semiconductor module in a way that inhibits any heat damage to the semiconductor module.

Regarding claim 8, Suwa, Yahata and Kimura teaches intelligent power module of Claim 5.
	However, Suwa does not teach wherein the presser plate is provided with a thin metal plate having a heat radiation property and is capable of radiating heat generated by the power semiconductor module.
	However, Kimura teaches wherein the presser plate is provided with a thin metal plate having a heat radiation property and is capable of radiating heat generated by the power semiconductor module [0004-0005, 0026-0027].
It would have been obvious to one with ordinary skill in the art to have the presser plate disposed at one side of the semiconductor module in order to fix the semiconductor module to the heatsink thereby ensuring that heat is dispersed from the semiconductor module in a way that inhibits any heat damage to the semiconductor module.


Regarding claim 13, Suwa teaches comprising power semiconductor module, wherein the heat

	However, Suwa does not teach a plurality of power semiconductor modules.
	However, Yahata teaches a plurality of power semiconductor modules (Fig. 4 shows the power semiconductor modules 300).
	It would have been obvious to one with ordinary skill in the art to have the plurality of power semiconductor modules in the attachment frame in order to protect the semiconductor modules from heat.

Regarding claim 14, Suwa teaches wherein the attachment frame is made of a resin and provided with a hole portion (case 202 is the attachment frame has holes as seen in Fig. 1) [0072], and wherein the power semiconductor module is mounted to the heat radiation device in the hole portion of the attachment frame [0043-0044, 0088].


Regarding claim 16, Suwa teaches wherein the power semiconductor module constitutes a switching module (Fig. 2 power converter 101 constitutes the power module 102 which comprises of the switching module consisting of the switching components Q1-Q6).



an attachment frame disposed on a mounting surface of the heat radiation device (casing 901 is the mounting surface of the heat radiating means on which the attachment frame which is case
202 in this case) [0072];
a power semiconductor module, each power semiconductor module being mounted based on the
attachment frame and configured to seal a semiconductor device (Fig. 1 shows semiconductor 102 is mounted based on the case 202 configured to seal the semiconductor device on the case 202) [0072]; and
a heat insulating sheet disposed on the power semiconductor module (Fig. 4 insulating plate 203 and 204 is disposed on the power semiconductor module 102) [0072, 0090],
a drive circuit part (Fig. 2 control circuit board 115) configured to drive the power semiconductor module (control circuit board 115 controls the switching operation of the IGBTs Q1-Q6 thereby driving the power semiconductor module) [0003, 0061], wherein each of the plurality of power semiconductor modules constitutes a two-in- one module (Fig. 2 Q1/Q2, Q3/Q4, Q5/Q6), and the plurality of power semiconductor modules constitutes a six-in-one module type inverter or converter (Fig. 1 inverter 101 Q1-Q6) [0069].
	However, Suwa does not teach a plurality of power semiconductor modules and drive circuit disposed on the heat insulating sheet such that the heat insulating sheet is disposed between the plurality of power semiconductor modules and the drive circuit part.
	However, Yahata teaches a plurality of power semiconductor modules (Fig. 4 shows the power semiconductor modules 300) and 

	It would have been obvious to one with ordinary skill in the art to have the plurality of power semiconductor modules in the attachment frame in order to protect the semiconductor modules from heat furthermore to have the insulating sheet positioned directly in between the driver and the semiconductor module in order to ensure that the driver is able to drive the semiconductor module while also maintaining insulation.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836